Case 2:18-cv-00245-JRG Document 378 Filed 09/14/20 Page 1 of 2 PageID #: 42911




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 UNITED SERVICES AUTOMOBILE                   §
 ASSOCIATION, A TEXAS                         §
 RECIPROCAL INTER-INSURANCE                   §
 EXCHANGE;                                    §
                                              §
                                              §     CIVIL ACTION NO. 2:18-CV-00245-JRG
               Plaintiff,                     §
                                              §
 v.                                           §
                                              §
 WELLS FARGO BANK, N.A., A                    §
 NATIONAL BANKING ASSOCIATION;                §
                                              §
               Defendant.                     §

                                          ORDER
       Before the Court is Defendant’s Agreed Motion for Extension of Time Regarding

Post-Judgment Sur-Reply Briefing (the “Motion”). (Dkt. No. 370.) Having considered the

Motion, the Court is of the opinion that it should be and hereby is GRANTED. It is therefore

ORDERED that the parties’ deadlines to file their sur-replies to post-judgment motions are

extended. Accordingly, the following are deemed timely filed:

          •   Defendant Wells Fargo Bank, N.A.’s Sur-Reply to Motion by USAA for Award of
              Pre- and Post-Judgment Interest (Dkt. No. 371);
          •   Defendant Wells Fargo Bank, N.A.’s Sur-Reply in Opposition to Plaintiff United
              Services Automobile Association’s Motion for Enhanced Damages (Dkt. No. 372);
          •   Wells Fargo’s SurReply Brief in Opposition to United Services Automobile
              Association’s Motion for Ongoing Royalty (Dkt. No. 373);
          •   United Services Automobile Association’s Sur-Reply to Wells Fargo’s Motion for
              Judgment as a Matter of Law (Dkt. No. 374);
          •   United Services Automobile Association’s Sur-Reply in Response to Wells Fargo
              Bank N.A.’s Motion to Stay Execution of the Judgment Under 12 U.S.C. § 91 (Dkt.
              No. 375); and
Case 2:18-cv-00245-JRG Document 378 Filed 09/14/20 Page 2 of 2 PageID #: 42912




         •   United Services Automobile Association’s Sur-Reply to Wells Fargo Bank, N.A.’s
             Motion for a New Trial (Dkt. No. 376).


    So ORDERED and SIGNED this 14th day of September, 2020.




                                                  ____________________________________
                                                  RODNEY GILSTRAP
                                                  UNITED STATES DISTRICT JUDGE




                                            2
